Citation Nr: 0835115	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO. 06-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to 
June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD and awarded a 30 percent rating, effective 
February 4, 2005. The veteran disagreed with the rating 
awarded for PTSD, and the current appeal ensued. 

This case is ready for appellate review. 


FINDINGS OF FACT

1. The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, and self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, and mild memory 
loss. 

2. The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not approximated. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which previously stated that VA will request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim. The final rule also removes the fourth 
sentence of 38 C.F.R. § 3.159(b)(1), previously indicating 
that if VA does not receive the necessary information and 
evidence requested from the veteran within one year of the 
date of the notice, VA cannot pay or provide any benefits 
based on that application. The revised sentence reflects that 
the information and evidence that the veteran is informed 
that he or she is to provide, must be provided within one 
year of the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in February 2005.

As to an initial rating claim, the Board points out that 
service connection has been established and that an initial 
evaluation for that disorder has been assigned. The veteran 
has been awarded the benefit sought, and his claim has been 
substantiated. As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended has been fulfilled. Id. After 
being awarded an initial disability evaluation for this 
disorder, the veteran filed a Notice of Disagreement 
contesting the initial rating determination. The RO furnished 
him a Statement of the Case addressing such evaluations, 
including notice of the criteria for the higher ratings, and 
provided him with further opportunity to identify and submit 
additional information and/or argument, which he has done by 
perfecting his appeal and submitting additional medical 
evidence in support of his appeal. See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105. VA has fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal. See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in January 2007. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service evidence and VA medical evidence. He 
was also given the opportunity to submit any additional 
records that he may have. There are no known additional 
records or information to obtain. 

A hearing was offered and the veteran testified at a RO 
hearing in October 2006. The Board finds that the record as 
it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.

Increased Initial Rating

The veteran contends that his service-connected PTSD is more 
severe than the current evaluation reflects. Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial increased rating for PTSD. Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992). 

Service connection was established for PTSD by rating 
decision of June 2005. A 30 percent rating was assigned, 
effective from February 2005. The veteran disagreed with the 
30 percent rating and the current appeal ensued. This 
evaluation has been in effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411, for PTSD. 

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling. 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

After scrutinizing the evidence -- which consists of VA 
outpatient treatment records, May 2005 and November 2006 VA 
psychiatric examinations, and a May 2005 VA social survey--- 
it is the Board's conclusion that the veteran's symptoms 
remain most consistent with no more than the schedular 
criteria for a 30 percent rating throughout the appeal 
period. The evidence does not support a higher rating for 
PTSD. 

VA outpatient treatment records from July 2004 to 
February 2005 were obtained and associated with the claims 
folder. In July 2004, the veteran complained of depression 
and flashbacks from his Vietnam experiences. A mental health 
clinic consultation was provided. In August 2004, he 
expressed feelings of a bad temper that he stated had 
escalated. He related experiencing insomnia due to nightmares 
and indicated that he had untreated depression for several 
years. He stated that he lived with his wife and daughter who 
were very supportive and he felt that they lived in a very 
stable environment. He enjoyed reading, but was having 
difficulty concentrating. Mental status examination showed 
his thought processes were disorganized. Orientation was fair 
and his affect was within the normal range. He was not 
homicidal or suicidal. His insight and judgment were fair. 
The diagnostic assessment was major depressive disorder and 
PTSD. The examiner assessed a global assessment of 
functioning score (GAF) of 44. 

In December 2004, the veteran was seen by a therapist and 
related that he was focused on his medications and did not 
want to address other issues. He was instructed to speak with 
his psychiatrist in this regard. He indicated that he had a 
gun that he had "smashed," when asked if he was suicidal or 
homicidal. The therapist found him not to be suicidal or 
homicidal and noted that the veteran's thought processes and 
content were rigid. His impulse control was marginal. He 
denied auditory and visual hallucinations. His affect was 
blunted with a dysthymic mood and a diagnosis of PTSD with 
depression was rendered. His GAF was 55.

In January 2005, he was seen in the mental health clinic. He 
was neatly dressed and groomed. He was not suicidal or 
homicidal and his thought processes and content were intact. 
His impulse control was intact and he denied auditory or 
visual hallucinations. His diagnosis was major depressive 
disorder with prolonged PTSD. 

In February 2005, he complained of nightmares and intrusive 
recollections. He also complained of poor sleep, and 
decreased appetite. He related trouble concentrating. He 
stated that he was claustrophobic and panicked in closed 
spaces. Mental status examination revealed coherent speech 
with no evidence of delusions or hallucinations. He denied 
suicidal and homicidal ideation or plan. He was cognitively 
intact. His mood was anxious, irritable, and tense. His 
insight and judgment were fair. The diagnoses were PTSD and 
claustrophobia. His GAF was 32. 

The veteran underwent a VA examination in May 2005. He 
related that he felt depressed. He was provided different 
medications, but he claimed that nothing worked for him. He 
was seen by a psychiatrist from 2004 to 2005, and at the time 
of the examination, had not been involved in group therapy. 
Mental status examination revealed he was oriented times 3, 
maintained appropriate eye contact, and communicated 
effectively. His thought process was logical and goal 
directed. There was no indication of hallucinations or 
delusions. He had passive suicidal thoughts but no plans. He 
denied homicidal thoughts and plans. His short term and long 
term memory seemed intact. He had some obsessions but no 
compulsions. He was able to well manage his basic activities 
of living and he did not experience panic attacks. His 
subjective sense of mood was of depression and anxiety. He 
slept 5 to 6 hours per night and experienced nightmares one 
to two times a week. He avoided relationships and any war-
related items that may trigger memories for him. He related 
that he startled easily when he heard unexpected noises. The 
diagnosis was PTSD, mild, delayed onset. The examiner stated 
that he was capable of full time gainful employment. His GAF 
was 55. 

The veteran underwent a May 2005 VA social survey. He 
provided medical, legal, military, and psychiatric history. 
Mental status examination revealed that the veteran showed 
direct contact and was relaxed. His affect was flat. When 
asked to describe his mood, he stated "I am nervous." He 
admitted to guilt, hopelessness, depression, and 
worthlessness. His speech was soft, clear, and coherent. He 
denied hallucinations or suicidal ideation, but related 
extensive periods of dissociation. He was oriented in all 
three spheres. His long term memory was better than his short 
term memory. His judgment was intact for safety and self-
care. He also related that he was reclusive. The diagnosis 
was PTSD. His GAF was 48. 

VA outpatient treatment records from April 2005 to 
September 2006 were associated with the claims folder. These 
records reflected PTSD group therapy, individual 
psychotherapy, and a yearly visit with his VA psychiatrist. 
He related that his antidepressant medications had not 
worked. 

In October 2006, the veteran testified before a hearing 
officer at the RO. He related that he felt uncomfortable in a 
social setting. He also testified that he was unable to work 
because of his PTSD, and had problems with prior supervisors. 
He also related problems with authority. He stated that he 
had 2 suicidal thoughts, but could not go through with the 
acts because he was a family man and he loved his family. He 
testified that he was moody, but not violent, and that he had 
problems with his short term memory, but his long term memory 
was more intact. 

The veteran underwent a VA examination in November 2006. 
Medical records related outpatient treatment for his mental 
health condition with no hospitalizations. He did not have 
any individual psychotherapy at the time of the examination 
but stated that it "felt good" to be in therapy with others 
who had the same problem. He related a close relationship 
with his wife and three children and indicated that he and 
his wife had been married since 1971. He had no history of 
suicide attempts, violence, or issues associated with alcohol 
or other substance abuse. 

Mental status examination revealed the veteran was casually 
dressed and tense. His speech was soft or whispered and his 
attitude toward the examiner was cooperative. His affect was 
constricted and his mood was dysphoric. His attention was 
intact. He was oriented to time, person, and place. His 
thought process was unremarkable and his thought content was 
obsessional. He had no delusions and understood the outcome 
of his behavior. He had no hallucinations, panic attacks, 
homicidal or suicidal thoughts. He had obsessions but no 
compulsions. His impulse control was good. His memory was 
good. The examiner indicated that the veteran did not work 
because of the effects of his PTSD. However, the examiner 
indicated that although the veteran had a difficult time 
relating to others, and may not function well in a group 
setting, there was no reason why he would not be able to hold 
a more solitary position. The diagnosis was PTSD, mild, 
delayed onset. His GAF was 50. The examiner stated that the 
veteran's psychosocial functioning was about the same as it 
was during his last VA examination. He also indicated that 
the veteran claimed that he was not as motivated as before to 
pursue hobbies and interests. 

On this record, the Board considers the evidence to 
satisfactorily show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as to 
establish no more than a 30 percent schedular evaluation. The 
evidence does not show occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as stereotyped speech, panic attacks more than once a 
week, impairment of short and long term memory, impaired 
judgment or impaired abstract thinking. Although the veteran 
stated that he had problems at times with his short term 
memory, the preponderance of the medical evidence showed that 
his memory, both long and short term, was intact. There were 
no panic attacks, and both VA examiners in May 2005 and 
November 2006 noted that although the veteran's PTSD affected 
his employment, he was able to maintain full time employment 
in spite thereof. As such, the Board does not consider the 
disability picture presented to warrant a rating higher than 
30 percent. 

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV). As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships. 
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers. A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job. A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work. 
See 38 C.F.R. § 4.130. 

In this case, the veteran's GAF score was noted to be from a 
low of 32 in February 2005 to a high of 55 in January and 
May 2005. The 55 GAF score is reflective of symptomatology 
considered moderate in degree. The 32 GAF score is reflective 
of symptomatology showing some impairment in reality testing 
illogical speech, major impairment in areas such as work, and 
family relations, judgment, thinking or mood, and an 
inability to work. The veteran's symptomatology has not been 
reflective of the 32 GAF score rendered. 

During his February 2005 mental health clinic visit, his 
speech was coherent, there were no delusions or 
hallucinations, and his insight and judgment were fair. Three 
months later, his GAF score was 55, reflective of the score 
range throughout the appellate period. The veteran has always 
indicated that he had a good and loving relationship with his 
children and his wife of more than 35 years. The VA examiner 
who most recently evaluated the veteran in November 2006 
indicated that the veteran's psychosocial functioning was 
about the same as it was at his May 2005 VA examination, 
which showed symptomatology no more than moderate in degree, 
and in line with the 30 percent symptomatology, throughout 
the appeals period. The percentage evaluation is to be based 
on all the evidence that bears on occupational and social 
impairment. 38 C.F.R. § 4.126; VAOPGCPREC 10-95. 

Finally, the veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that his PTSD has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. He has not been hospitalized for his 
PTSD and his PTSD has been contemplated on a schedular basis. 
Both the May 2005 And November 2006 VA examiners noted that 
the veteran is able to maintain employment, albeit in a more 
solitary position. As such, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board is also aware of the veteran's January 2007 request 
for an additional VA examination. Without presenting any 
allegation or evidence that his PTSD has worsened since his 
November 2006 VA examination, there is no reason to reexamine 
the veteran in connection with this claim. 

In sum, the Board finds that an increased initial rating for 
PTSD in excess of 30 percent is not in order. 


						(CONTINUED ON THE NEXT PAGE)



ORDER

An increased initial rating for PTSD, in excess of 
30 percent, is denied.  





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


